Citation Nr: 0633659	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical evidence, overall, does not indicate 
that any current left knee complaints, symptoms, findings or 
diagnoses are related to the veteran's service, or any injury 
therein.  


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that in November 
1979 he had sutures of the left knee.  Range of motion was 
within normal limits.  The assessment was sutures left 
patella region (anterior).  Twelve days later the veteran's 
knee was noted to be healing well with a small amount of scar 
tissue.  The assessment was status-post laceration with 
(unclear).  

On a December 1982 separation report of medical history, the 
veteran denied pertinent complaints.  There was no pertinent 
physician's summary or elaboration.  The report of the 
veteran's corresponding separation medical examination 
provides that his lower extremities were normal on clinical 
examination.  The report lists no pertinent significant or 
interval history, or defects or diagnoses.  Overall, the 
veteran's service medical records do not support his claim.  
They show that despite the November 1979 left knee 
laceration, he was normal at separation.   

The veteran's post-service medical records are negative for 
any complaints, symptoms, findings or diagnoses of arthritis 
within one year of the veteran's separation from active duty.  
Thus, they do not support a grant of presumptive service 
connection.  38 C.F.R. §§ 3.307 and 3.309.  

The report of a June 1987 VA examination conducted in 
connection with a claim for service connection for hearing 
loss provides that examination of the musculoskeletal system 
was negative.  The report of a March 1988 VA examination 
conducted in connection with a claim for service connection 
for a back condition provides that the veteran's leg 
circumferences were equal bilaterally.  Examination and 
testing of the lower extremities were normal bilaterally.  
These VA examination reports do not support the veteran's 
claim, as they show that his left knee was normal on clinical 
examination for more than five years after his separation 
from service.  

The earliest post-service indication of a left knee condition 
consists of May 2002 VA outpatient treatment records.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The May 2002 VA treatment records show that the veteran 
reported a knee cut across the patella during active duty and 
complained of current left knee pain.  He reported aches over 
the last 5-6 years (many years after service, providing 
factual evidence against this claim) that had occurred with 
exercise but now occurred with walking.  The records provide 
the results of objective examination and an assessment of 
degenerative joint disease, likely.  An X-ray conducted later 
that day found no bone or joint abnormality and the 
impression was normal left knee examination.  

The May 2002 VA treatment records do not support the 
veteran's claim.  The treatment report does not link the sole 
diagnosis, likely degenerative joint disease, to the 
veteran's service or his in-service laceration.  Moreover, 
the corresponding X-ray report does not support the diagnosis 
of degenerative joint disease, providing only more evidence 
against this claim.  

With respect to the veteran's complaints of pain, the Board 
observes that pain is not analogous to disability.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  In 
addressing the issue of entitlement to service connection, 
the Court in Sanchez held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.

The veteran's own contentions, offered in correspondence and 
during a hearing before the undersigned Veterans Law Judge, 
have been considered.  The veteran himself, however, is not 
competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that any current left 
knee complaints, symptoms, findings or diagnoses are related 
to his service or any injury therein.  Simply stated, he does 
not have the medical expertise to associate his current 
condition with service more than 25 years ago. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a left knee disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2002 and March 2006; 
a rating decision dated in September 2002; and a statement of 
the case dated in January 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  The Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The March 2006 correspondence provided the 
veteran Dingess notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant the claim.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

VA need not conduct an examination with respect to the claim 
on appeal because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case as service and post-
service medical records are found to, overall, provide 
evidence against this claim.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

ORDER

Service connection for a left knee disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


